                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

MARY E. JONES                                               CASE NO. 3:19-CV-00832

VERSUS                                                      JUDGE TERRY A. DOUGHTY

CITY OF MONROE, ET AL.                                      MAG. JUDGE KAREN L. HAYES

                                       JUDGMENT
       The Report and Recommendation of the Magistrate Judge having been considered,
together with the written objections thereto filed with this Court, and, after a de novo review of
the record, finding that the Magistrate Judge's Report and Recommendation is correct,
       IT IS ORDERED ADJUDGED AND DECREED that the Rule 12(b)(6) motion to
dismiss for failure to state a claim upon which relief can be granted [doc. # 7] filed by
Defendants City of Monroe and First Transit, Inc., is GRANTED-IN-PART and DENIED IN
PART. The following claims are DISMISSED, WITH PREJUDICE:
   1) Plaintiff’s claims against both Defendants under 42 U.S.C. §§ 1981 and 1983; the
      Louisiana whistleblower statute, La. R.S. 23:967; the Louisiana labor investigation
      anti-discrimination statute, La. R.S. 23:964; for various violations of rights protected
      under Article I of the Louisiana Constitution, including due process, § 2; property, §
      4; and privacy, § 5; and any claim for hostile work environment and retaliation under
      Title VII and the LEDL;

   2) Plaintiff’s claims for punitive and/or exemplary damages under federal and state law
      against the City; and

   3) Plaintiff’s other claims against First Transit, Inc., under the LEDL, plus her claim for
      punitive and/or exemplary damages against First Transit, Inc. under state law only.

       Defendants’ motion to dismiss [doc. # 7] is otherwise DENIED.
       Monroe, Louisiana, this 23RD day of October, 2019.




                                                      ____________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
